department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr upk 0o-oo s09 tcp ba person to contact identification_number tétephone number legend f c p dear we have considered your request and subsequent restatements and amendments for a ruling that a proposed sale of stock and the sale of membership units to disqualified persons will not constitute acts of self-dealing under sec_4941 of the internal_revenue_code the code f is an organization recognized as exempt from federal_income_tax as an organization described in sec_501 of the cade and later classified as a private_foundation under sec_509 the founder of f made an initial gift of stock in c a for-profit corporation to f and later devised additional shares of stock in c to f through a will on date f held less than persons with respect to f had combined stock holdings in c greater than times since date held less than with respect to f have at all times held more than _ percent of the voting_stock percent of the stock holdings in c and disqualified percent f has at all _dercent of c's outstanding_stock disqualified persons p a limited_liability_company was created as a single-member llc wholly owned by c and disregarded for federal_income_tax purposes the directors of c declared a distribution of the membership units owned in p one p membership unit was distributed to the owner of each share of c common_stock all persons receiving an interest in p were required to sign the operating_agreement that includes substantial restrictions on transfers of the membership units among the restrictions is the requirement that units may be transferred only if an equivalent number of shares in c are transferred to the same transferee p is now taxed as a partnership for federal_income_tax purposes f’s holdings in p’s membership units represent less than two percent of the total value of all outstanding membership units disqualified persons own more than _ percent of the voting membership units in p therefore p is also a disqualified_person with respect to f c proposes to purchase up to the total number of shares of unrestricted non-voting common_stock owned by f from f and from all other shareholders who wish to participate and p proposes to purchase the same number of membership units held by the same entities and individuals an independent_appraiser wilt establish the fair_market_value as of a designated valuation_date less than fair_market_value the proceeds will be used to increase the amount of qualifying grants that f makes f has represented that will sell its stock in c and membership shares in p for no law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code defines private_foundation as an organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and vili an organization which normally receives more than one-third of its support from enumerated public sources and normally receives not more than one-third of it support from gross_investment_income and unrelated_business_taxable_income an organization which is organized and operated exclusively for the benefit of or to carry out the purposes of one or more specified organizations described in paragraph or and an organization which is organized and operated exclusively for testing for public safety sec_4940 of the code defines disqualified_individual with respect to any private_foundation as an individual who is- i ii iii a substantial_contributor to the foundation an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation or a member_of_the_family of any individual described above sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing to include any direct or indirect sale_or_exchange of property between a private_foundation and a disqualified_person sec_4941 of the code provides an exception to the self-dealing rule by which any transaction between a private_foundation and a corporation that is a disqualified_person pursuant to a liquidation merger redemption recapitalization or other corporate adjustment shall not be considered an act of self-dealing if all of the securities of the same class as that held by the foundation are subject_to the same terms and the foundation receives no less than fair_market_value sec_4946 of the code defines disqualified_person in pertinent part as an owner of more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation sec_53 d -4 b of the foundation and similar excise_tax regulations provides that property acquired by a foundation under the terms of a will executed on or before date is deemed to be owned by the private_foundation on date sec_53 d -3 d of the regulations provides that all of the securities in a transaction taking advantage of the exception in sec_4941 of the code are not considered subject_to the same terms unless the corporation makes a bona_fide offer ona uniform basis to the private_foundation and every other person who holds such securities analysis pursuant to sec_4946 of the code c is a disqualified_person with respect to f because disqualified persons with respect to f have at all times held more than percent of the voting_stock of c generally sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation however sec_4941 provides an exception to the imposition of tax on self-dealing between a private_foundation and a corporation which is a disqualified_person with respect to the foundation this section allows sales of securities to a corporation pursuant to a corporate adjustment if all of the securities of the same class as those held by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value the regulations add the requirement in sec_53 d -3 d of the regulations that the corporation must make a bona_fide offer on a uniform basis to the foundation and every other person who holds such securities we believe that in some situations these stated provisions provide guidance in the disposition of a private foundation’s interests in partnership situations f proposes a sale of one class of the securities that it owns in the corporation it represents that an identical bona_fide offer will be made to all owners of non-voting common shares and derivative non-voting membership units the purchase_price will not be less than fair_market_value and will be based upon an appraisal by a qualified independent_appraiser ruling therefore based on the facts and representations stated above we rule that f’s sale of a class of stock to c and f’s sale of a class of membership units in p to c will not constitute acts of self-dealing under sec_4941 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code we express no opinion as to future activities that f may undertake this ruling is directed only to f sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve future tax questions you should keep a copy of this ruling in your permanent records a copy of this ruling is being forwarded to the ohio te_ge customer service office if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed ma ein friedlander marvin friedlander acting manager exempt_organizations technical group
